Citation Nr: 1141734	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  11-15 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-connected back disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel

INTRODUCTION

The Veteran had active military service from May 1981 to February 1987.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2010 rating decision. 

It is noted that the Veteran currently has service connection for two separate 10 percent ratings for his back:  One for spondylosis L-5 with residual traumatic wedging and another for a residual injury of the thoracic spine with degenerative changes.  This is due to the operation of schedular rating criteria which were in effect when the Veteran initially filed his claim for service connection.  However, since service connection was granted, but before the Veteran filed his claim for an increased back rating that is the subject of this appeal, the rating criteria were revised.  Because the rating criteria which provided one of the ratings was no longer in effect at the time the Veteran filed his claim, it cannot be used to assign a higher rating.  Given this change in regulations, the Board has recaptioned the Veteran's claim above to properly describe the disability rating that the Veteran currently receives for his back.

The two 10 percent ratings combine to form a 20 percent rating for the Veteran's back disability, and thus the Veteran's claim is more appropriately described as a claim for a rating in excess of 20 percent for the service-connected back disability, than being described as two separate 10 percent ratings.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has not been prescribed bed rest to treat his service-connected back disability.

2.  Even considering weakness, stiffness, fatigability, pain, lack of endurance, and repetitive motion, the evidence does not show that the forward flexion in the Veteran's back is functionally limited to 30 degrees or less.

3.  A neurologic disability has not been associated with the Veteran's lower back disability. 


CONCLUSION OF LAW

Criteria for a rating in excess of 20 percent for a thoracolumbar back disability (service connected as spondylosis L-5 with residual traumatic wedging and as residual injury of the thoracic spine with degenerative changes) have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 5243 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.
 
The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
In December 2009, the Veteran filed a claim seeking a higher rating for his multiple service-connected back disabilities.  As noted above, the Veteran receives a 10 percent rating for spondylosis L-5 with residual traumatic wedging under 38 C.F.R. § 4.71a, Diagnostic Code 5243.  He also receives a 10 percent rating for a residual injury of the thoracic spine with degenerative changes under 38 C.F.R. § 4.71a, DC 5291.  These two separate 10 percent ratings combine to provide a 20 percent rating for the Veteran's back disability.

At the time service connection was granted for the Veteran's back disability, the rating schedule directed that separate components of the back be rated separately.  However, the regulations were revised several years before the Veteran filed his claim for an increased back rating, and the revised regulations no longer provide for separate ratings for the thoracic spine and for the lumbar spine; rather, back disabilities are now rated for the thoracolumbar spine as one entity under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a (2011).  This change in regulations does not mean that the Veteran's rating will be reduced in any way; but it does mean that the regulations that are no longer in effect cannot be used to provide a higher rating.

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 1 week, but less than 2 weeks, during the past 12 months; a 20 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months; a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months; and a 60 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 6 weeks, during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1).  

In this case, there has been no allegation that the Veteran has been prescribed bed rest to treat his back disability; and there is no mention of any such prescribed treatment in the medical records that were submitted.  

For example, at a VA examination in February 2010, the examiner stated that the Veteran had not experienced any incapacitating episodes of intervertebral disc syndrome which had required prescribed bed rest by a doctor.  There is similarly no indication in the VA treatment records that the Veteran has had any incapacitating episodes of intervertebral disc syndrome that have required prescribed bed rest; and the Veteran has not made such an allegation.

As such, it is more beneficial to evaluate the Veteran's lower back disability under the General Rating Formula for Diseases and Injuries of the Spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for a lower back disability when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or when there is vertebral body fracture with loss of 50 percent or more of the height.  

The next higher rating of 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less; and a rating in excess of 40 percent is not available unless ankylosis is present.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

As noted, the Veteran is currently rated at 20 percent for his back (once the two 10 percent ratings have been combined).  To obtain a rating in excess of 20 percent, the evidence must show forward flexion limited to 30 degrees or less, ankylosis of the spine, or a combination of orthopedic and neurologic impairment.

With regard to range of motion of the Veteran's back, the evidence does not show that a rating in excess of 20 percent is warranted, as the evidence simply does not demonstrate that the Veteran's forward flexion is functionally limited to 30 degrees or less.  In reaching this conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  However, based on the following evidence, the Board concludes that the forward flexion of the Veteran's back is not functionally limited to 30 degrees.

At a VA examination in February 2010, the Veteran demonstrated forward flexion in his back to 65 degrees following three repetitions, despite some guarding.  The Veteran did report experiencing flare-ups approximately once per week with increased activity that lasted approximately 10 minutes.  However, the Veteran was able to ambulate without assistance, and he estimated that he could ambulate for a distance of 2-3 miles, albeit with pain.  The Veteran was noted to be independent in all activities of daily living, and he denied being limited at home aside from the occasional pain, which he asserted did not prevent him from continuing with his household chores and with other activities.

Following this examination, the Veteran was seen for treatment of his service connected back disability at VA on a number of occasions, but while it was noted that the Veteran had decreased range of motion on several occasions, the specific loss of motion was not provided in degrees.  For example, in both July and October 2010, it was noted that the Veteran had decreased range of motion in the lumbar spine due to pain; in January 2011, the Veteran demonstrated full flexion of his back; and in February 2011, flexion and extension were noted to be limited on account of pain.  However, while the specific limitation of motion was not provided in degrees, there was no suggestion that the Veteran's forward flexion was limited to 30 degrees or less in any of the aforementioned VA treatment records.

The Veteran was provided with a second VA examination in March 2011.  The Veteran bent forward from the vertical to 35 degrees, he extended to 15 degrees, with gagging and groaning in each direction.  His side bending was 20 degrees to the left and 10 degrees to the right.  He rotated 20 degrees in both directions.  The Veteran complained of discomfort in all motions.  However, the examiner was of the opinion that there was symptom amplification and some self-limitation during the examination.  The examiner added that range of motion did not change with repetitive motion testing.  

The examiner added that while the Veteran did complain of pain and flare-ups, he did not have any associated features, he could walk perfectly well without any brace; and the examiner stated that he would place no limitations on the Veteran.  His walk was not unsteady and he had not had surgery on his back.

As such, the Veteran has undergone two VA examinations and multiple VA treatment sessions without showing that the forward flexion in his back was limited to 30 degrees or less.  Even when the Veteran appeared to be giving less than full effort, he still demonstrated forward flexion that exceeded 30 degrees and which was not additionally limited by repetitive motion.  The VA examiners have been aware of the Veteran's flare-ups and of his complaints of pain on testing, but there has been no suggestion by any medical professional that these functional limitations have effectively limited the Veteran's back disability to 30 degrees or less.  Therefore, a rating in excess of 20 percent for the Veteran's lower back disability is not warranted based on limitation of motion.

As noted, a rating in excess of 20 percent is also available when ankylosis is present.  However, in this case ankylosis has not been shown to be present.  For example, at the March 2011 VA examination, the examiner specifically found no ankylosis to be present.  

The regulations also provide that in addition to orthopedic considerations, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  In this case, there is no showing of a neurologic disability as a result of the Veteran's service-connected back disability.  

The Veteran and his representative have argued that the Veteran has neurologic impairment as a result of his service-connected thoracolumbar disability; and it is not disputed that the Veteran has complained of pain in his lower extremities throughout the course of his appeal.  However, the medical evidence of record simply does not relate a specific neurologic disability to the Veteran's service-connected back condition.

The Veteran underwent a VA examination in February 2010 at which a neurologic examination showed 5/5 strength.  On initial examination of the legs there was some give away weakness, but with persistence, the Veteran was able to demonstrate full strength.  The Veteran was able to walk easily on his heels and toes.  Deep tendon reflexes were brisk at the biceps and knees and slightly depressed at the ankles.  On sensory testing there was a stocking glove type of sensory loss to pinprick, but no evidence of radiculopathy or other sensory loss.  The examiner noted that while in the military the Veteran had a history of heavy drinking, including a six pack per day and a pint of whisky.  The examiner diagnosed the Veteran with peripheral neuropathy with a stocking glove sensory loss that was not related to the Veteran's degenerative joint disease and was most likely due to heavy alcohol use in the past.

In April 2010, the Veteran wrote that he continued to have pain in his upper legs, hips, and back.  He stated that he could not walk a block without extreme pain, and he reported experiencing some dragging of his foot.

In June 2010 the Veteran reported that his pain was dull and throbbing in nature and occurred in his lower back, bilateral hips, and right knee.  The Veteran denied any weakness, bowel or bladder problems.  Neurologic testing showed intact sensation, 5/5 strength and an intact gait.  There was no back tenderness or deformities.  

In July 2010, the Veteran reported constant back pain that was worse with cold weather and rain.  He stated that pain was exacerbated by any kind of movement, especially if he stooped over.  He indicated that pain made it difficult to stand or walk for long periods of time.  He denied any bowel or bladder incontinence.  The Veteran was assessed with chronic lower back pain with radiation into the bilateral lower extremities right greater than left.

In October 2010, the Veteran was assessed with chronic lower back pain with radiation into the bilateral lower extremities right greater than left, with abnormal MRI.  However, the Veteran did not have any bowel or bladder incontinence; and he did not have any focal motor or sensory deficits.  

In January 2011, straight leg raises were positive bilaterally at 30 degrees.  In February 2011, straight leg raises upon the right reproduced some pain in the right lower back down to the hip and through the hamstrings.

The Veteran was provided with a second VA examination in March 2011.  The examiner stated that the issue of possible alcohol neuropathy had been raised and had yet to be determined by EMG/NCV studies, which the examiner ordered.  Straight leg raises were completely normal.  The motor examination was 5/5.  The examiner noted the Veteran's complaints of pain, as well as the locations, distribution, characteristics, treatment, and flare-ups of the pain.  However, he ultimately found that neurologic testing was normal from an objective standpoint (the Veteran had reported subjective hypesthesia).  Nevertheless, in an effort to fully rule out any neurologic impairment as a result of the Veteran's back disability, the examiner ordered EMG/NCV testing to be done.

The EMG/NCV testing was conducted in April 2011.  It was noted that the study was abnormal, but only to the extent that the electrodiagnostic evidence was consistent with very mild bilateral median neuropathy (carpal tunnel syndrome).  The examiner stated that there was not electrodiagnostic evidence consistent with peripheral neuropathy.  Furthermore, no radiculopathy was noted to be present following testing, and no neurologic impairment was associated with the Veteran's back disability.

As such, the most persuasive objective medical evidence does not reveal a neurologic disability that is secondary to the Veteran's service-connected back disability.  While it is recognized that there was some question as to the etiology of the Veteran's complaints, specific testing in 2011 ultimately ruled out the presence of radiculopathy related to the service-connected back disability.  The Board finds the VA testings and conclusions in 2011 to be of the highest probative value since they were thorough and conducted in a specific effort to determine the presence of service-related neurologic impairment.  

The Board has closely reviewed the Veteran's reports of pain and weakness in his lower extremities, and lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, the Veteran is considered competent to describe pain in his lower extremities.  

However, as a lay person, the Veteran lacks the medical training and expertise to provide a complex medical opinion.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Thus, the Veteran is not considered competent to determine that the pain in his lower extremities is caused by neurologic impairment; or that if it was the result of neurologic impairment that such impairment was the result of his service-connected back disability.  

At the Veteran's hearing before the Board, the Veteran and his representative took particular issue with an assertion made by a VA examiner in February 2010 in which he suggested that if the Veteran had peripheral neuropathy it was secondary to his alcohol consumption and not to his service-connected back disability.  The Veteran argued that he had not consumed any alcohol for a number of years, although it was acknowledged that the Veteran had an extensive history of alcohol abuse earlier in life.

However, what is missed by both the Veteran and his representative is that regardless of what the pain is attributed to, the fact remains that the etiology of the Veteran's lower extremity pain has not been attributed to neurologic impairment stemming from his service-connected back disability.   

In a July 2011 VA treatment record, lumbar radiculopathy was listed as an active problem since July 2010.  However, it is unclear where such a notation came from, and it is unsupported by the medical testing that is of record.  For example, at the VA examination in February 2010, the examiner stated that there was no evidence of radiculopathy on sensory testing.  In October 2010, the Veteran was noted to have no bowel or bladder incontinence, or focal motor or sensory deficits (sensation was found to be intact to light touch in both lower extremities and straight leg raises were negative).  It is true that the Veteran was seen in February 2011 at which time he was noted to have new focal motor and sensory deficits, but the Veteran was provided with a VA examination in March 2011 to further investigate this situation, and the VA examiner specifically found that neurologic testing was normal from an objective standpoint.  Additionally, an EMG was conducted in April 2011, but this testing also did not find any radiculopathy, concluding only that the Veteran had mild bilateral median neuropathy.  As such, the objective testing since July 2010 does not support the conclusion that the Veteran has a neurologic disability as a result of his service-connected back disability.

Given this conclusion, the evidence does not support a schedular rating in excess of 20 percent for the Veteran's back disability.   

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's thoracolumbar back disability that would render the schedular criteria inadequate.  The Veteran's main symptoms are pain and limitation of motion which are contemplated in the rating assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, an extraschedular rating is not warranted. 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran is no longer employed.  He has not, however, alleged that he is unemployable on account of his service-connected back disability.  Additionally, at the Veteran's VA examination in February 2010, the examiner stated that while the Veteran was presently unemployed, he had not missed any days of work at his previous job on account of back pain.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service-connected back disability.
 
Accordingly, the Veteran's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in January 2010, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained, and the Veteran has not alleged receiving any private treatment for his back disability.  The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  
Additionally, the Veteran testified at a hearing before the Board in August 2011, at which he specifically denied receiving Social Security Administration (SSA) disability.

As such, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 

ORDER

A rating in excess of 20 percent for the Veteran's service-connected thoracolumbar back disability is denied. 


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


